Case 1:18-cv-08653-VEC Document 80 Filed 07/23/19 Page 1of11

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

D.G. Sweigert, c/o

P.O. Box 152

Mesa, AZ 85211
Spoliation-noticeamailbox.org

July 19, 2019

Jason Goodman, CEO -
Multimedia Systems Designs, Inc. =
252 7 Avenue, APT #68 oy te

New York, NY 10001-7334

CLERK a
PRO SE DIVISION, ROOM #200 Pe
US. District Court for the SDNY a
500 Pearl Street

New York, New York 10007-1312

SUBJECT: PROPOSED DISQUALIFICATION OF PRESIDING JUDGE — PART ONE

REF: (a) ROBERT S. MUELLER, III (former special counsel)

(b) SWEIGERT V. GOODMAN,
CIVIL CASE #: 1:18-CV-08653-VEC
JUDGE VALERIE E. CAPRONI

Good Morning:

1, This letter is an attempt to ascertain the intentions of the defendant (Goodman)
concerning a motion proposed by the plaintiff (undersigned). The purpose of the proposed
motion is to examine the supporting rationale for the proposed disqualification of the current

presiding judge.
Case 1:18-cv-08653-VEC Document 80 Filed 07/23/19 Page 2 of 11
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI
2. This may be an advantageous motion for the defendant to support, due to the apparent
conflict-of-interest with matters involving the recent indictment of Robert S. Mueller, III, former

special counsel (ref: (a)), by your “Citizens Grand Jury” team.

3. The present presiding judge was the General Counsel for the Federal Bureau of
Investigation (F.B.I.) between 2003 to 2011. In fact, she was appointed by ref: (a) and most
likely worked very close with him over the eight (8) years of her F.B.I. tenure. Please note the

following screen-shot:

FBI appointment [edit]

In August 2003, FBI Director Robert F. Mueiler ramed her Genera Counsel of the FBE bch Caproni played a leading role in fimiting the involvement of FBI officials in interrogations

x 7 ” nf
of Guantanamo captives when interrogators trom other agencies used "enhanced interrogation techniques I

On April 14, 2010, after the Judiciary Subcommittee Hearing on the Report by the Office of Inspector General (1G) of the Department of Justice on the FBI's Use of Exigent Letters
and Other Informal Requests for Telephone Recoids, House Judiciary Committee Chait John Conyers, Jr (D- Mich.) 9) issued a statement calling upon FBI Director Muotler to take
immediate action to punish and fire those in the FLL Office of General Counsel headed by Capron, who had unlawtully usec exigent letters and provided legal advice thal was
inconsistent with federal law

 

FBI appointment/edit]

In August 2003, FBI Director Robert F. Mueller named her General Counsel of the FBL@™
Caproni played a leading role in limiting the involvement of FBI officials in interrogations of
Guantanamo captives when interrogators from other agencies used "enhanced interrogation
techniques"

On April 14, 2010, after the Judiciary Subcommittee Hearing on the Report by the Office of
Inspector General (IG) of the Department of Justice on the FBI’s Use of Exigent Letters and
Other Informal Requests for Telephone Records, House Judiciary Committee Chair John
Conyers, Jr. (D-Mich.) “ issued a statement calling upon FBI Director Mueller to take
immediate action to punish and fire those in the FBI Office of General Counsel headed by
Caproni, who had unlawfully used exigent letters and provided legal advice that was
inconsistent with federal law.

 

 

 

Internet URL: https://en.wikipedia.org/wiki/Valerie E. Caproni

4. You recently produced a two-part video series to document the “indictment” of ref: (a) by
a “Citizens Grand Jury”, with Larry Klayman acting as “special prosecutor”. See video entitled,
“Freedom Watch Citizens Grand Jury — Mueller Indictment Part 1 Introduction & Jury
Instructions”, dated June 27, 2019.
Case 1:18-cv-08653-VEC Document 80 Filed 07/23/19 Page 3 of 11

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #; 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

 

Freedom Watch Citizens Grand Jury ~ Mueller Indictment Part 1
Introduction & Jury Instructions

Jason Goodman

 Subseibed @ gaK 4.969 views

  

whe Ada te Share aes More 1 4 Bl 22

Streamed five on Jun 27, 2019

Larry Klayman and his dedicated team at Freedom Watch put together this historic Citizens Grand Jury. With this, the people of the United
States take back the power bestowed upon us by the founding fathers of this nation. If the Justice Department will not, citizens must hold
Robert Mueller accountable for his gross constitutional violations.

L to R: Larry Klayman and Jason Goodman

 

Streamed live on Jun 27, 2019

Larry Klayman and his dedicated team at Freedom Watch put together this historic Citizens
Grand Jury. With this, the people of the United States take back the power bestowed upon us
by the founding fathers of this nation. If the Justice Department will not, citizens must hold
Robert Mueller accountable for his gross constitutional violations. [emphasis added]

 

 

 

Internet URL: https://www.youtube.com/watch?v=MceIQhkNj M&t=12s

5. As also produced the second part of this widely distributed video content is entitled,

“Freedom Watch Citizens Grand Jury — Mueller Indictment Part 2 Dr. Jerome Corsi's Witness

Testimony’, dated June 27, 2019.
 

Case 1:18-cv-08653-VEC Document 80 Filed 07/23/19 Page 4 of 11

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

 

Freedom Watch Citizens Grand Jury ~ Mueller Indictment Part 2 Dr.
Jerome Corsi's Witness Testimony

Jason Goodman

 

wv Subscribed = 82K 11,280 views
i “ “
of Ast to a Share sor More i Bee 9 “8

Lto R: Larry Klayman, Jerome Corsi [on monitor], Jason Goodman

 

Streamed live on Jun 27, 2019
Part 2 of Freedom Watch's historic Citizens Grand Jury proceedings includes testimony from

Dr. Jerome Corsi. Dr. Corsi was targeted by Mueller's investigation and subjected to
rigorous interrogation as well as subsequent reputation and financial destruction. [emphasis

added]

 

Internet URL: https://www.youtube.com/watch?v=9vWcee9x TOCU&t=4147s

 
Case 1:18-cv-08653-VEC Document 80 Filed 07/23/19 Page 5of11

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

6. Below are screen-shots of Larry Klayman, esq. appearing as a “special prosecutor”.

| Special Prosecutor with Larry Klayman: Sessions
Resignation? McCain Treason? FBI Corruption!

Freedom Watct
j year ago + 9,398 views

  

 

Suest Denrs Montgomery

Special Prosecutor with Larry Klayman - Show
Premiere
Freedom Waich

2 years ago « 5.4574 views

 

   

Government Whistle Blowers & Enemy of The State Writer The first
g of "Special Fr ‘osecutor with Larry Kiayman’ via

 

es bce ca East

Special Prosecutor's Larry Klayman Talks with J.
Corsi

RadioAmerntca |
¢ months ag

  
 

© O77 views
Jerome Corsi is ber i“ asked fo lie under oath by the office of special
counsel Robert Mueller for the purpose of implicating Roger ..

 

Special Prosecutor with Larry Klayman - Comey,
FBI and Surveillance

Freeciom Waich
2 years ago * 5,524 views

Guest: Wark J Fiizgibbons of Arnerican Target Advertising

 
Case 1:18-cv-08653-VEC Document 80 Filed 07/23/19 Page 6 of 11

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

7. A small sample of other videos you have made with Larry Klayman, esq., (to apparently

smear ref: (a)) appear below.

Is Robert Mueller the Miles Davis of Leaking? with
Special Guest Larry Klayman

Jason Goodman
Strearned 7 month

 

Mueller Orders Most Expensive Nothing Burger
Ever with Special Guests Larry Kiayman & Kevin...

Jason Goodman
Streamed 2 months ago « 9,19) views
Robert Mueller has served up whal may be the most expensive nothing
burger the American public has ever seen. Former DOJ ...

         

 

Contemptible Congress and the Never Ending
Mueller Probe with Special Guest Larry Klayman

n Goodman
Streams ed? month

 
  

Despite strong words, Larry remains convinced Barr's DOJ will do nothing

as he analyzes the seemingly unending Cor ngressional .

      

Mueller's Most Wanted ~ Criminalized Prosecution
with Special Guest Larry Klayman

Jason Goodman
Strearned 5 months ago » 6,90) views

 

Klayman v Mueller ~ Battle of the Special Counsel's Office

Jason Goodman
T year ago + 7,939 views

 

Mueller's canflict
gq, Larry join...

    

Larry layman has init

fraught Special Counsel investigation. 3 hea

   
Case 1:18-cv-08653-VEC Document 80 Filed 07/23/19 Page 7 of 11

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

8. You have made an equal number of smear videos of ref: (a) with Jerome Corsi, see below

for small sample:

Corsi in the Crosshairs — Bill Binney Blows the
Whistle on Robert Mueller and DOJ Corruption

Jason Goodrnan

Streamed 7 months ago » 84,630 views

Bill Binney is a US. Army veteran and was the Lead Technical Director at
NSA where he spent more than 30 ys When Binney...

  

 
 
 
 
 
 

Dr. Corsi's Day in Court — The Only Man in
America Taking on Robert Mueller

Jason Goodman
frearned B months ago ° <

 
  

Larry Klayman challenges Robe ecial courisel on behalf of Dr.
Jerome Corsi in the opening hearing with Judge Leon ...

5 Jan 2019: Corsi Cases Vs Mueller Move
Forward! & Winning the War Vs The Leff!

Freedom Watch
6 moriths ago « 4,957 views
GUEST: Jason Goodman, "CrowdsourceThe Truth”

Corsi v Mueller Legal Analysis with Special Guest

Larry Klayman

Jason Goadman

Streamed 6 months age * 89.815 views

Larry ie as yesterday's hearing with judge Richard
ypport Dr. Corsi's ..

 

Dr. Corsi’s Day in Court — Post Press Conference Short Wrap Up
Jason Goodman

6 months ago * 4,659 views

After the January 3, 2079 hearing with Jud
s atfomey Larry Klayman held a pre

  
 

  
  

er of Corsi ¥ Nlueller, Dr. Corsi
n the courthouse steps. Li} Nave a

 

and
Case 1:18-cv-08653-VEC Document 80 Filed 07/23/19 Page 8 of 11

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

9. The presiding judge may find it difficult to avoid becoming personally involved in
expected psychologically defensive bias with regards to ref: (a), now that your team has indicted
ref: (a). The presiding judge may find your very public close associations with Jerome Corsi and
Larry Klayman, esq. to be troubling as well. To refresh your memory, both of these men appear

on the Southern Poverty Law Center “Watch List” for hate speech.

10. In the case of Mr. Klayman, he has provided evidence and testimony to a federal court
that he is in active contact with government officials of Israel. See Montgomery v. Comey,
U.S.D.C. for the D.D.C., Civil Action No. 17-1074 (RJL), (D.D.C. Mar. 1, 2018). See excerpt of
ORDER from the Hon. Richard J. Leon (see below).

Preliminary Injunction, or their supporting affidavits—-that they communicate with
any persons abroad, let alone that they have reason to believe that their foreign
contacts have been targeted under the PRISM program. Plaintiffs’ allegations here
are therefore even less colorable than those I dismissed for lack of standing under
Clapper in Klayman I and Klayman II. See Klayman, 2017 WL 563668, at *13 (holding
that Klayman failed to establish standing to challenge the PRISM program, even

individuals and high-ranking government officials in Israel” and communicates with

" where he alleged that he “frequents and routinely telephones and e-mails
persons in several other nations). Plaintiffs accordingly lack standing to challenge

defendants’ alleged surveillance under the PRISM program.

Second, plaintiffs claim that they, and millions of other Americans, have been
targeted for surveillance by the bulk telephony metadata collection program
formerly conducted by the NSA pursuant to Section 215 of the USA PATRIOT Act.

ea ot

wrt wer yore

11. Jerome Corsi appeared on the Alex Jones INFOWARS social media podcast and advised
the host that he was receiving communications “higher than Mossad”. See the video entitled,

“Alex Jones Deemed Kosher by "Top Israeli Intelligence”, Aug. 27, 2017 (see below).
Case 1:18-cv-08653-VEC Document 80 Filed 07/23/19 Page 9 of 11

Ze UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
Gq. SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E, CAPRONI

 

pio) 944/244

Alex Jones Deemed Kosher by "Top Israeli Intelligence”

Know More News
7 SMES eS 4,052 views

vf notte gh Seo ser oe wpe Ble

 

Published on Aug 12. 2047

Internet URL: https://www.youtube.com/watch?v=jORe0zfEOX0

00:21 CORSI. Well Alex its great, actually today I am in Nashville, Tennessee
working with a really important cyber security company. And I just got a

text from top intelligence in Israel.

12. The undersigned believes that the presiding judge must provide a written explanation as
to how her honor plans to mitigate the apparent conflict of interest in hearing a lawsuit

that involves a defendant so closely tied to the hate speech of ref: (a) as you.

13. — I trust you will consider the foregoing information and support me with your non-

opposition to a motion to disqualify the presiding judge.

VS |

D. G. SWEIGERT, C/O
P.O. BOX 152

9 ' 19 . iS MESA, AZ 85211

Signed this | 7 day of July, 2019.
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC Document 80 Filed 07/23/19 Page 10 of 11

D. GEORGE SWEIGERT, C/O 5G :
MESA, AZ 85211 cota le Gab PEE BO Bee

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: 1:18-ev-08653-UA
Plaintiff,
vs.
JASON GOODMAN
CERTIFICATE OF SERVICE
Defendant
CERTIFICATE OF SERVICE

The Plaintiff certifies under penalties of perjury that the enclosed documents have been

sent via First Class postage paid U.S. Mail to:

 

Jason Goodman, CEO PRO SE DIVISION -- 200
Multimedia System Design, Inc. Clerk of the Court
252 7 Avenue #6S US. District Court for the SDNY
New York, NY 10001 (FOLEY SQUARE)

500 Pearl Street

New York, New York 10007-1312

 

 

 

Respectfully dated this day / ¢ July, 2019

©) é /

D. G. SWEIGERT
DADAF

CERTIFICATE OF SERVICE

 
 

“UIEDE » BfIADSs BSEB{q *8]SEM J9LUNSUOI-JsOd WOsy aPeU S| @dOJSAUE SIyL a)

3 Page 110f 11

Case 1:18-cv-08653-VEC Document 80 Filed 07/23

£8 ey

 

 

U.S. POSTAGE
$7.35

PM 2-DAY
95662 0006

Date of sale

4E 3407/18/19 x
Bg 2-06 25%

 

90718174755

 

 

11488448”
cae

 

PRIORITY MAIL 2-DAY@

EXPECTED DELIVERY DAY: 07/20/19

. 0006

 

Co14

 

 

 

SHIP
TO:

= 500 PEARL ST
NEW YORK NY 10007-1316

USPS TRACKING NUMBER

MNT A

9505 5067 1231 9199 0895 35

 

 

WHEN USED INTERNATIONALLY,
& CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

UUM

EPI4F Julv 9012

 

4

| PRIORITY MAIL |
PRESS FIRMLY TO SEAL POSTAGE REQUIRED

 

tie

FROM:
D. GEORGE SWEIGERT, C/O

P.O. BOX 152
MESA, AZ 85211 |

TO:

 

PRO SE DIVISION -- 200
Clerk of the Court

US. District Court for the SDNY
(FOLEY SQUARE)

500 Pearl Street

New York, New York 10007-1312

 

 

 

 

 

VISIT US AT TISPS rnne ee FINITER orn
